SHEPARD, Chief Justice,
dissenting.
All the participants in this proceeding recognize that a lawyer trafficking with an inmate by sneaking contraband into the jail is a very weighty form of misconduct, almost shocking, one might say. It is the sort of violation that feeds the worst sort of disdain for the honesty of our profession.
Of course, there is nothing that any of us can do to alter the facts of what respondent did. We lawyers will simply have to take whatever hit her actions have imposed on public trust and confidence in the bar.
On the other hand, our fellow citizens will rightly take account how we lawyers and judges treat respondent's offense. If we treat her offense as though it is a matter of substantial gravity, they will reach a favorable conclusion about how highly we ourselves value honesty in law-yering. If we treat her offense as though it were a relatively modest one, they will reach the opposite conclusion about us.
In deciding whether to vote to approve the agreement for what is effectively a ninety-day suspension with automatic reinstatement, I have read very carefully the voluminous testimonials submitted by respondent and her lawyer. I have read many of them more than onee; some of them come from people whom I know rather well and whose ethical judgments I value.
These letters speak of respondent's hard work and proficiency as an advocate and of her contributions to the organized bar. They all acknowledge that what she did in this case was abhorrent. Most of them express surprise that respondent could ever do such a thing. "I've known her for 28 years, and this was the first and only time she's exhibited such a lack of judgment," said one. "I have known Linda for twenty-three years and believe the likelihood of her ever committing a similar act is virtually zero," wrote another. "I have no reason to believe she ever did anything remotely similar to this before," said a third.
But of course, she has.
In the course of this proceeding, I have also spent time studying the last disciplin*379ary case involving Linda Wagoner. The judgment on that violation was entered just six years before the acts giving rise to this one.
Like this matter, it was resolved on the basis of a plea agreement. Unlike this matter, the facts and pleadings were kept confidential then (it would not be so under present rules), and they are still confidential. The nature of the violation is thus not widely known, apparently even to those who know the respondent relatively well.
In retrospect, I am surprised that I voted to dispose of that case on the basis of a private reprimand, for, if anything, the offense was more serious than the one before us now. But, it is our policy to encourage agreements. And moreover, keeping in mind my own human frailties, I believe in second chances.
I am not as favorable about third chanees. Respondent has committed two separate acts of substantial dishonesty under cireumstances in which there was time for contemplation. These violations occurred pretty close to each other in time. I think this forfeits the presumptions of honesty that we make about each other as lawyers. I would require that she prove up her character and fitness in a reinstatement hearing, rather than return her law license automatically.